DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10,13,15-16,18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020068416 A1 (Shand).
                            Claim 1, Shand teaches an optical sensing system, comprising: 
                             a transmitter configured to emit light beams at a plurality of vertical detection angles to scan an object (para 37 note source 120 could be configured to emit light. Also see figure 4, Ref 420);
                             a controller configured to dynamically vary an emitting power level of the light beams emitted at the respective vertical detection angles (see figure 1,para 36 note controller 150 could include dynamically adjusting a per pulse energy of one or more subsequent light pulses based on the determined elevation angle component); 
                              and a receiver configured to detect the light beams returned by the object (see figure 4, Ref 430).

                            Claim 2, Shand teaches the optical sensing system of claim 1, wherein the optical sensing system is a Light Detection and Ranging (LiDAR) system (para 26 note LIDAR).

                            Claim 3, Shand teaches the optical sensing system of claim 1, wherein the transmitter further comprises an emitter configured to emit the light beams (para 37 note source 120 could be configured to emit light. Also see figure 4, Ref 420) and a driver circuit (para 28 note pulser circuit and note current. Para 43 note controller and pulser circuit ) configured to drive the emitter to emit the light beams at the dynamically varying emitting power level (see figure 1, para 36 note controller 150 could include dynamically adjusting a per pulse energy of one or more subsequent light pulses based on the determined elevation angle component).

                            Claim 4, Shand teaches the optical sensing system of claim 3, wherein the controller is configured to supply at least one control signal to the driver circuit and the driver circuit is configured to supply a varying driver current to the emitter in response to the at least one control signal, wherein the varying driver current is proportional to the dynamically varying emitting power level (para 28 note pulser circuit and note current, para 43 note controller and pulser circuit).

                            Claim 5, Shand teaches the optical sensing system of claim 4, wherein the at least one control signal changes at least one of an amplitude or a pulse width of the driver current (see para 28 note pulse duration and para 43.).

                            Claim 6, Shand teaches the optical sensing system of claim 3, wherein the driver circuit is an FET- controlled driver circuit or a capacitive discharge driver circuit (para 28, note pulser circuit 122 could include one or more field effect transistors (FETs)).

                            Claim 7, Shand teaches the optical sensing system of claim 1, wherein to dynamically vary the emitting power level of the light beams, the controller is further configured to: reduce the emitting power level when the vertical detection angle is larger than a threshold angle (para 97).

                            Claim 9, Shand teaches the optical sensing system of claim 1, wherein to dynamically vary an emitting power level, the controller is further configured to: 
                         determine detection distances of the light beams corresponding to the respective vertical detection angles (para 57 note distance and angle); and determine the emitting power level based on the respective detection distances (para 57 note relationship between power and distance).

                            Claim 10, Shand teaches the optical sensing system of claim 9, wherein the detection distances are determined based on an elevation of the optical sensing system positioned above a ground and the respective vertical detection angles (para 57 note the Lidar system and bumper. Also see figure 5A,C).

                            Claim 13, Shand teaches a method for controlling an emitting power level in an optical sensing system, comprising: 
                              emitting, by a transmitter, light beams at a plurality of vertical detection angles to scan an object (para 37 note source 120 could be configured to emit light. Also see figure 4, Ref 420);
                              dynamically varying, by a controller, the emitting power level of the light beams at the respective vertical detection angles (see figure 1,para 36 note controller 150 could include dynamically adjusting a per pulse energy of one or more subsequent light pulses based on the determined elevation angle component); 
 
                              and detecting, by a receiver, the light beams returned by the object (see figure 4, Ref 430).
                            Claim 15, Shand teaches the method of claim 13, wherein the transmitter further comprises an emitter configured to emit the light beams (para 37 note source 120 could be configured to emit light. Also see figure 4, Ref 420) and a driver circuit configured to drive the emitter, wherein the method further comprises supplying at least control signal to the driver circuit to cause the driver circuit to supply a varying driver current to the emitter in response to the at least one control signal, wherein the varying driver current is proportional to the dynamically varying emitting power level (para 28 note pulser circuit and note current, para 43 note controller and pulser circuit).

                            Claim 16, Shand teaches the method of claim 13, wherein dynamically varying the emitting power level further comprises: 
                         determining detection distances of the light beams corresponding to the respective vertical detection angles (para 57 note distance and angle); 
                                and determining the emitting power level based on the respective detection distances (para 57 note relationship between power and distance).

                            Claim 18, Shand teaches a control apparatus for controlling an emitting power level in an optical sensing system, comprising: 
                           a driver circuit (para 28 note pulser circuit and note current. Para 43 note controller and pulser circuit )  configured to drive an emitter of the optical sensing system to emit light beams, wherein the light beams are emitted at a plurality of vertical detection angles (para 37 note source 120 could be configured to emit light. Also see figure 4, Ref 420); 
                           and a controller configured to control the driver circuit to dynamically vary the emitting power level of the light beams emitted at the respective vertical detection angles (see figure 1,para 36 note controller 150 could include dynamically adjusting a per pulse energy of one or more subsequent light pulses based on the determined elevation angle component . Para 57 note the Lidar system and bumper. Also see figure 5A,C).

                            Claim 19, Shand teaches the control apparatus of claim 18, wherein the controller is further configured to supply at least one control signal to the driver circuit and the driver circuit is configured to supply a varying driver current to the emitter in response to the voltage command signal, wherein the varying driver current is proportional to the dynamically varying emitting power level (para 28 note pulser circuit and note current, para 43 note controller and pulser circuit).

                            Claim 20, Shand teaches the control apparatus of claim 18, wherein to dynamically control the emitting power level of the light beams, the controller is further configured to: 
                           determine detection distances of the light beams corresponding to the respective vertical detection angles (para 57 note distance and angle); 
                          and determine the emitting power level based on the respective detection distances (para 57 note relationship between power and distance).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020068416 A1 (Shand). 

                            Claim 8, Shand teaches the optical sensing system of claim 7, wherein the threshold angle is determined based on an elevation of the optical sensing system positioned above a ground and a threshold detection distance of the optical sensing system (para 38 note threshold angle and spatial regions and target location. Para 57 note maximum distance. See Figure 5A,C para 94-97). From figure 5A and C, it is obvious that threshold angle is determined based on elevation angle above ground and based on maximum distance.
                         Claim 14 , Shand teaches the method of claim 13, further comprising reducing the emitting power level when the vertical detection angle is larger than a threshold angle (para 97), wherein the threshold angle is determined based on an elevation of the optical sensing system positioned above a ground and a threshold detection distance of the optical sensing system (para 38 note threshold angle and  spatial regions and target location. Para 57 note maximum distance. See Figure 5A,C para 94-97). From figure 5A and C, it is obvious that threshold angle is determined based on elevation angle above ground and based on maximum distance.

Claim(s) 11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020068416 A1 (Shand) in view of US 20080150742 A1(JOENSUU).
                                Claim 11, Shand teaches the optical sensing system of claim 9.
Shand fails to teach wherein the emitting power level is proportional to a square of the respective detection distances. (It is well known in the art as inverse square law. See teaching reference Inverse-square law. However Joensuu teaches the emitting power level is proportional to a square of the respective detection distances (see para 21).
                              It would have been obvious to one of ordinary skill in the art to modify Shand in view of Joensuu and modify the system such that the emitting power level is proportional to a square of the respective detection distances because some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

                            Claim 17, Shand teaches the method of claim 16, wherein the detection distances are determined based on an elevation of the optical sensing system positioned above a ground and the respective vertical detection angles (see para 57 note elevation and distance).
                                Shand fails to teach wherein the emitting power level is proportional to a square of the respective detection distances. (It is well known in the art as inverse square law. See teaching reference Inverse-square law. However Joensuu teaches the emitting power level is proportional to a square of the respective detection distances (see para 21).
                              It would have been obvious to one of ordinary skill in the art to modify Shand in view of Joensuu and modify the system such that the emitting power level is proportional to a square of the respective detection distances because some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                    Regarding claim12, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art US 20190310375 A1 (para 19) teaches adjusting emitting power level based on reflectivity of targets but fails to teach fails to teach wherein the emitting power level is proportional to a ratio of the first reflectivity and a second reflectivity of a ground. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Rest of the claims are dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                  						/ISAM A ALSOMIRI/                                                                                Supervisory Patent Examiner, Art Unit 3645